Citation Nr: 0616341	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  00-09 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a liver disorder.

3.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


\
INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1972 to July 1973 and from April 1978 to July 1978.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision by the Waco 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In October 2002, the Board remanded the claims to the 
RO to arrange for the veteran to have a personal hearing 
before a Decision Review Officer.  In January 2003, the 
veteran withdrew his hearing request.  


FINDINGS OF FACT

1.  Any back strain in service was acute; there is no medical 
evidence of a nexus between any postservice back disorder and 
the veteran's active service.

2.  No liver disorder was manifested in service and there no 
medical evidence of a nexus between the veteran's hepatitis C 
and his service.

3.  The veteran does not currently have hemorrhoids. 


CONCLUSION OF LAW

1.  Service connection is not warranted for the veteran's 
back disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).

2.  Service connection is not warranted for the veteran's 
liver disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).

3.  Service connection is not warranted for the veteran's 
hemorrhoids.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform 
the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

Service connection for the veteran's claims was initially 
denied as not well-grounded, but was thereafter reconsidered 
on the merits, and well-groundedness is not an issue.  The 
veteran has been advised of VA's duties to notify and assist 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in 
January 2005, the RO notified the veteran of the information 
and evidence needed to substantiate and complete his claims, 
of what part of that evidence he was to provide, and what 
part VA would attempt to obtain for him.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  The January 2005 letter advised the veteran to 
submit "any evidence in [his] possession that pertains to 
his claim."
It is noted that the rating decision on appeal was in March 
1999.  Notice fully complying with the provisions of the VCAA 
was not provided to the veteran until January 2005.  
Therefore, the veteran did not receive proper notice prior to 
the initial rating decision denying his claim.  Nonetheless, 
the Board finds that the lack of such a pre-decision notice 
is not prejudicial to the veteran.  Proper notice was 
provided by the RO prior to the transfer and certification of 
the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran is 
represented and has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  In correspondence received in 
November 2004, the veteran's representative indicated that 
the veteran "has submitted all information that he has" and 
requested that the file be transferred to the Board to 
resolve the matter as expeditiously as possible.  In a 
subsequent statement received in February 2006, the veteran's 
representative appeared to indicate that the claims were 
ready for a Board decision.  

And while the appellant was not notified of the disability 
ratings and effective date of an award in regards to the 
claims for service connection for a back disorder, a liver 
disorder, and hemorrhoids (See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), he is not prejudiced by lack of such 
notice since the Board concludes below that there is a 
preponderance of the evidence against each of these claims 
any questions as to the appropriate [disability rating, 
effective date to be assigned] are rendered moot.   

The record includes private and VA treatment records.  VA is 
required to provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  Here, the 
RO arranged for an examination in July 2003.  All notice and 
duty to assist requirements appear to be met.  The veteran is 
not prejudiced by the Board's review of the matter on the 
merits.  See Conway v. Principi,  6 Vet. App. 226 (1994).  




II.  Factual Background

Service Medical Records (SMR's) from the veteran's first 
period of service include May 1972 enlistment and July 1973 
separation examinations that are negative for any complaints, 
treatment, or diagnoses of a back or liver disorder, or 
hemorrhoids.  For the second period of service, the veteran's 
March 1978 enlistment examination is also negative for any 
such disorders.  In May 1978, the veteran was treated for a 
back strain.  A May 1978 physical examination revealed very 
large hemorrhoids, protruding and hard.  On June 1978 
discharge examination, it was indicated that hemorrhoids were 
not present at the time of examination.  The discharge 
examination was negative for any complaints, treatment, or 
diagnosis of a back or liver disorder.  

January 1975 to April 1975 treatment records from Arlington 
Medical Group included a history of traumatic injury of the 
right leg, right hip, and right upper back due to a motor 
vehicle accident in December 1974.  The diagnoses were 
multiple contusions of right leg, right side, and right 
chest; and back strain.

January 1998 to May 2005 treatment records from Central Texas 
Health Care System and VA Community Out-Based Clinic in 
Palestine, are negative for any complaints, treatment, or 
findings of hemorrhoids.  A January 1998 hospitalization 
report revealed a diagnosis of, among other things, chronic 
low back pain, status post old-injuries and mildly abnormal 
liver function tests.  The veteran provided a history of 
being assaulted in 1990 and since that time he has had 
chronic pain in his low back.  He admitted that he drinks 10-
12 beers per day at times.  Another January 1998 record 
reported a long history of lower back pain related to sports 
injuries and an assault.  A September 1998 record noted a 
past medical history of Hepatitis C and an MRI revealed large 
central herniated nucleus pulposus at L4L5 and L5S1 with 
secondary spinal stenosis.  November 1998 records showed that 
he underwent neurosurgery at Darnall Army Medical Center for 
diagnosis of cauda equine compression due to central 
herniated nucleus pulposus.  Thereafter, the diagnosis was 
given as chronic low back pain with failed back surgery 
syndrome partial laminectomy and discectomy L4L5 and L5S1.  
March 2001 records provide a history of Hepatitis C virus 
that was first diagnosed 3 years previously.  The record 
included a risk factor of snorting cocaine in the early 
1970's, but no risk factors were reported for blood 
transfusions, intravenous drug use, or multiple sex partners.  
There was an unclear history of alcohol abuse.  A May 2001 
record included the diagnosis of Hepatitis C with laboratory 
findings for elevated alanine transaminase factor but normal 
ultrasound of the liver.  Subsequent records show treatment 
for chronic low back pain and chronic liver dysfunction due 
to Hepatitis C.  

On July 2003 VA examination, the examiner noted the veteran's 
motor vehicle accident in December 1974, with mild back 
strain.  The veteran reported that his back pain began in 
1990.  The examiner noted that the veteran denied a history 
of trauma in 1990 although a review of the C-file indicated a 
history of an assault at that time.  X-ray results revealed 
narrowing L5-S1 intervertebral space and degenerative 
changes.  The diagnosis was "herniated nucleus pulposus 
lumbosacral spine status post surgical repair, less likely 
than not related to military service."  

On July 2003 VA examination of the liver, gall bladder and 
pancreas, no risk factors were listed.  The examiner noted 
that the veteran denied intravenous or intranasal use of 
cocaine drug abuse, although a review of the VA medical 
records indicated that the veteran had tested positive for 
these drugs in the past.  Progress notes from VA medical 
records also documented in intranasal cocaine use in the 
past.  The veteran indicated that he drinks a bottle of wine 
per week, but admits to drinking as much as a case of beer 
per day in his 20's.  The liver size was normal without 
superficial abdominal veins.  Liver function studies showed 
that albumin was within normal limits.  Bilirubin was within 
normal limits.  AST was elevated at 59 (normal is 0-140).  
ALT was elevated at 66 (normal is 12-63).  Serologic tests 
for hepatitis were positive with Hepatitis C, and positive 
for hepatitis B core antibody.  "Hepatitis C viral load [in] 
March 2001 was 833,149."  The examiner provided a diagnosis 
of "Hepatitis C, as likely as not related to previous drug 
abuse."  

A July 2003 VA examination of the rectum and anus indicated a 
normal degree of sphincter control.  The veteran reported 
complaints of fecal leakage without the use of pads, and 
claimed that he had bleeding 3 or 4 times per month.  On 
examination, there was no evidence of fecal leakage or 
bleeding.  Lumen size was normal.  There also were no signs 
of anemia, fissures, or hemorrhoids.  The diagnosis was 
"[H]emorrhoids, not found." 

III.  Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999). 
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

VA regulations provide that individuals for whom medical 
examinations have been authorized and scheduled are required 
to report for such examination. 38 C.F.R. § 3.326(a). VA 
regulations also address the consequences of a failure to 
report for a scheduled VA medical examination, and provide 
that when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant, without good 
cause, fails to report for such examination in an original 
compensation claim, the claim shall be rated based on the 
evidence of record. 38 C.F.R. § 3.655.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).
The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

IV.  Analysis

A.  Back Disorder

There are three threshold requirements that must be met in 
order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met; herniated nucleus pulposus lumbosacral spine status 
post surgical repair is diagnosed.

The further two requirements to be satisfied are: evidence of 
disease or injury in service and competent evidence of a 
nexus between the current disability and the disease or 
injury in service.  A back strain was noted in service in May 
1978, however, June 1978 separation examination was negative 
for complaints, findings, or diagnoses of a back disorder.  
After reviewing the veteran's SMR's it is not shown that a 
chronic back disorder began in service, and has persisted 
since. 

To establish service connection in such circumstances there 
must be competent (medical) evidence which relates the 
disability for which service connection is sought (here, back 
disorder) to service.  There is no such competent (medical) 
evidence in the instant case.  None of the treatment records 
identified by the veteran contain a medical opinion relating 
his disorder to his service.  In fact, in July 2003, a VA 
physician opined, "herniated nucleus pulposus lumbosacral 
spine status post surgical repair, less likely than not 
related to military service."  The examiner noted evidence 
of a car accident in December 1974, with a mild back strain.  
The veteran stated that his back pain began in 1990 after he 
was apparently assaulted.  
Because the veteran is a layperson, he is not competent to 
establish by his own opinion that any current back disorder 
is related to service (and specifically to a back strain 
noted therein).  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The preponderance of the evidence is against the veteran's 
claim.  Hence, it must be denied.  

B.  Liver Disorder

Here, the veteran has been diagnosed with Hepatitis C.  
However, there are no documented complaints, treatment, or 
diagnosis of liver disorder in any SMR's.  To establish 
service connection in such circumstances there must be 
competent (medical) evidence which relates the disability for 
which service connection is sought (here, Hepatitis C) to 
service.  July 2003 VA examination noted documentation of 
intranasal cocaine use in the past.  The examiner then 
indicated that the veteran's Hepatitis C was related to his 
past drug use and not to his military experience.  There is 
no competent medical evidence to the contrary.  The veteran's 
statements relating his liver disorder to service are not 
competent evidence.  As a layperson, he lacks the 
training/expertise to provide a competent opinion in the 
matter of medical etiology.  See Espiritu, supra. 

The preponderance of the evidence is against the veteran's 
claim.  Hence, it must be denied.  

C.  Hemorrhoids

Although hemorrhoids were documented in the veteran's SMR's, 
the medical evidence does not show that the veteran currently 
has hemorrhoids.  On July 2003 VA examination, the veteran 
had complaints of bleeding 3 or 4 times a month and fecal 
leakage.  However, the diagnosis was negative for 
hemorrhoids.  The Board also notes that January 1998 to May 
2005 VA Central Texas Health Care System and VA Community 
Out-Based Clinic in Palestine records are negative for any 
complaints, treatment, or findings of hemorrhoids.  
 The threshold requirement for establishing service 
connection is not met.  Absent proof of a present disability, 
there is no valid claim of service connection. See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The preponderance of 
the evidence is against the claim.  Hence, it must be denied.  


ORDER

Service connection for a back disorder is denied.

Service connection for a liver disorder is denied.

Service connection for hemorrhoids is denied.


____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


